DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 09/24/21. 
Amended claims have overcome 112 rejection, the rejection has been withdrawn.
	Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.
	Regarding claims 1, applicant argues as below:

    PNG
    media_image1.png
    614
    910
    media_image1.png
    Greyscale


	Di further discloses  “[0048] Herein, the term "operator subscription profile" generally refers to information stored in Cellular Network (in HSS or UDM) including subscription information related to an IoT device”
		Di also discloses “[0062] The operator subscription manager: Entity or function in a cellular network that issues guidance to the remote SIM provisioning system, generates the operator subscription profile from the eSIM operating profile and local preferences, and pushes this operator subscription profile information to the relevant entities/network functions within the cellular network (for example HSS/UDM or MME/AMF).  It is typically part of the Network Management System/Operations Support System of the cellular network”. Hence, Di clearly discloses that HSS and UDM or UDR (Unified Data Repository - para 0068) can be interchangeably used. 
		 Palanisamy discloses assigning, by the UDM, an internal group identifier (ID) for the UE group (para 0083; assigning group ID by HSS, wherein HSS can be UDR (Unified Data Repository) or UDM (as stated above)), wherein the internal group ID is mapped to the information identifying the UE group (para 0080 and 0088; mapping external group IDs to internal group IDs), received from the NEF (para 0045; 0049; 0081-0082 -  In the scenario that an SCS is deployed inside the operator domain, the SCS may be an internal network function and may be controlled by the operator.  In the scenario where the SCS is deployed outside the operator domain, the SCS may be controlled by a MTC service provider. The SCS, can then request that the service be implemented 
		The reasoning stated above also applies to other pending claims.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 7-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DI GIROLAMO et al. (US 2020/0322884, hereinafter Di) in view of Palanisamy et al. (US 2016/0007138, hereinafter Palanisamy).
Regarding claim 1, Di discloses a method comprising: receiving, by a network exposure function (NEF), a request (para 0138; The request is directed to NEF), wherein the request includes 
Di does not explicitly disclose assigning, by the UDM, an internal group identifier (ID) for the UE group, wherein the internal group ID is mapped to the information identifying the UE group received from the NEF.
		In an analogous art, Palanisamy discloses assigning, by the UDM, an internal group identifier (ID) for the UE group (para 0080; mapping external group IDs to internal group IDs), wherein the internal group ID is mapped to the information identifying the UE group (para 0083; assigning group ID by HSS, wherein is HSS can be UDR or UDM) received from the NEF (para 0045; 0049; 0081-0082 -  In the scenario that an SCS is deployed inside the operator domain, the SCS may be an internal network function and may be controlled by the operator.  In the scenario where the SCS is deployed outside the operator domain, the SCS may be controlled by a MTC service provider. The SCS, can then request that the service be implemented by providing the group ID(s), characteristics of the requested service, and information related to the provisioned service.  Upon request, the core network, which may include an HSS and MTC-IWF, carries out the requested service using the method that was chosen during the group allocation.  The core network may also determine to use a different method for the execution of a group based service if the network condition has changed or if the characteristics of the requested service cannot be met with the method that was chosen during group creation).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di’s method and system by adding Palanisamy's limitation in order to improve network security in a communication system.


	Regarding claim 18, Di discloses a system comprising:
at least one processor (para 0293; processor) and a memory (para 0293; memory) storing instructions for execution by the at least one processor to implement a network exposure function (NEF) (NEF of fig. 20) and a unified data management (UDM) (HSS/UDR of fig. 20), the NEF and the UDM being communicatively coupled through an interface (para 0124), wherein the NEF is configured to receive a request (para 0138; The request is directed to NEF) comprising information identifying a user equipment (UE) group which includes member UEs (para 0138; the request includes group identifiers to associate with the devices),and send a message including the information identifying the UE group to the UDM (para 0138; the request includes group identifiers to associate with the devices); and the UDM is configured to receive the message (para 0242; NEF sends message to UDM).
Di does not explicitly disclose assign an internal group identifier (ID) for the UE group, wherein the internal group ID is mapped to the information identifying the UE group received from the NEF.
		In an analogous art, Palanisamy discloses assign an internal group identifier (ID) for the UE group (para 0080; mapping external group IDs to internal group IDs), wherein the internal group ID is mapped to the information identifying the UE group (para 0083; assigning group ID by HSS, wherein is HSS can be UDR or UDM) received from the NEF (para 0045; 0049; 0081-0082 -  In the scenario that an SCS is deployed inside the operator domain, the SCS may be an internal network function and may be controlled by the operator.  In the scenario where the SCS is deployed outside the operator domain, the SCS may be controlled by a MTC service provider. The SCS, can then request that the service be implemented by providing the group ID(s), characteristics of the 
Regarding claim 3, Di discloses wherein the information identifying the UE group comprises an external group identifier identifying the UE group (para 0138; external group identifier).
Regarding claim 4, Di discloses wherein the request further comprises a list of generic public subscription identifiers (GPSIs), each GPSI identifying a member UE in the UE group (para 0139; GPSI).
Regarding claim 5, Di discloses wherein the message further comprises the list of GPSIs (para 0201; 0139).
	Regarding claim 7, Di discloses wherein the message indicates to create or modify or delete the UE group (para 0037; create group).
Regarding claims 8 and 20, Di discloses wherein according to the message, performing, by the UDM, at least one action of creating the UE group, modifying the UE group, or deleting the UE group (para 0200 and 0239; deleting the UE groups).
Regarding claim 9, Di discloses wherein the message further comprises network slice information associated with the UE group (para 0260; S-NSSAI).
Regarding claim 10, Di discloses wherein the network slice information comprises single network slice selection assistance information (para 0272; S-NSSAI).

Regarding claim 17, Di discloses wherein the request is sent from an application function (AF) (para 0272; request received from AF).

4.	Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Di/Palanisamy in view of SHAN e al. (US 2019/0174449, hereinafter Shan).
Regarding claim 2, Di/Palanisamy does not explicitly disclose wherein the UDM is selected by the NEF.
In an analogous art, Shan discloses wherein the UDM is selected by the NEF (Para 0121; NEF selects UDM). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Shan’s disclosure in order to improve the performance of a communication system.
Regarding claim 19, Di/Palanisamy does not explicitly disclose wherein the NEF is further configured to select the UDM from a set of UDMs.
In an analogous art, Shan discloses wherein the NEF is further configured to select the UDM from a set of UDMs (Para 0121; NEF selects UDM). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Shan’s disclosure in order to improve the performance of a communication system.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Di/Palanisamy in view of MATTSSON et al. (US 2017/0118667, hereinafter Mattsson).

In an analogous art, Mattsson discloses wherein the request further comprises a transaction ID representing the request (para 0042; The request identifier is an identifier uniquely associated with monitoring request so that the request identifier identifies a specific transaction).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Mattsson’s disclosure in order to improve monitoring and isolation of a failure of a communication system.

6.	Claims 12 -14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Di/Palanisamy in view of Park et al. (US 2019/0124181, hereinafter Park).
	Regarding claim 12, Di/Palanisamy does not explicitly disclose that the information identifying the UE group is used for a creation of a UE route selection policy (URSP) for at least one of the member UEs in the UE group.
	In an analogous art, Park discloses that the information identifying the UE group is used for a creation of a UE route selection policy (URSP) for at least one of the member UEs in the UE group (para 0281; creating URSP for UEs in the group). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Park’s disclosure in order to provide policy rule enforcement for PDU session establishment.
	Regarding claim 13, Di/Palanisamy does not explicitly disclose wherein the creation of the URSP is performed by a policy control function (PCF).
	In an analogous art, Park discloses wherein the creation of the URSP is performed by a policy control function (PCF) (Para 0281; and 0298; PCF). Therefore, it would have been obvious 
Regarding claim 14, Di/Palanisamy does not explicitly disclose wherein the creation of the URSP is further based on at least one of information of each member UE in the UE group or service subscription information.
In an analogous art, Park discloses wherein the creation of the URSP is further based on at least one of information of each member UE in the UE group or service subscription information (Para 0281; and 0298; wireless device subscription data). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Park’s disclosure in order to provide policy rule enforcement for PDU session establishment.
Regarding claim 21, Di/Palanisamy does not explicitly disclose a policy control function (PCF) configured to create a UE route selection policy (URSP) for at least one of the member UEs in the UE group based on the information identifying the UE group, and at least one of information of each member UE in the UE group or service subscription information.
	In an analogous art, Park discloses a policy control function (PCF) configured to create a UE route selection policy (URSP) for at least one of the member UEs in the UE group based on the information identifying the UE group (para 0281; creating URSP for UEs in the group), and at least one of information of each member UE in the UE group or service subscription information (Para 0281; and 0298; wireless device subscription data).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Park’s disclosure in order to provide policy rule enforcement for PDU session establishment.

7.	Claims 15, 16, 22 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Di/Palanisamy in view of Livanos e al. (US 2019/0166467, hereinafter Livanos).
Regarding claims 15 and 22, Di/Palanisamy does not explicitly disclose wherein the member UEs in the UE group are severed by a same session management function (SMF) selected by an access management function (AMF).
In an analogous art, Livanos discloses wherein the member UEs in the UE group are severed by a same session management function (SMF) selected by an access management function (AMF) (Para 0096 and 0099; same SMF serving UE group).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Livanos’s disclosure in order to establish a group session in a mobile network.
Regarding claims 16 and 23, Di/Palanisamy does not explicitly disclose wherein the member UEs in the UE group are severed by a same user plane function (UPF) selected by a session management function (SMF).
In an analogous art, Livanos discloses wherein the member UEs in the UE group are severed by a same user plane function (UPF) selected by a session management function (SMF) (para 0128; same UPF for two or more subscribers of a plurality of subscribers of the group). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Di/Palanisamy’s method and system by adding Livanos’s disclosure in order to establish a group session in a mobile network.

Conclusion                                        
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462